                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:21CR175

        vs.
                                                                          ORDER
ELMER RENE HERNANDEZ,

                        Defendant.


       This matter is before the court on Defendant's MOTION FOR EXTENSION OF TIME
FOR FILING PRETRIAL MOTIONS [28]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be
filed by August 16, 2021.


       IT IS ORDERED:
       1.      Defendant's MOTION FOR EXTENSION OF TIME FOR FILING PRETRIAL
MOTIONS [28] is granted. Pretrial motions shall be filed on or before August 16, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between July 15, 2021, and August 16, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 15th day of July, 2021.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
